Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed December 29, 2020.
Claims 1, 8, 9, 11, 17, 19, and 20 have been amended.
Claims 2-7, 10, 13-16, and 18 have been canceled.
Claim 21 has been added.
Claims 1, 8, 9, 11, 12, 17, and 19-21 are pending.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated November 20, 2020, December 29, 2020, and March 3, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (US Publication 2011/0307840 A1).
Regarding claim 17, Harris teaches a method in a computing system, the method comprising:
receiving a single ink input at a particular location relative to a display region (A line 310 is also illustrated as being drawn at least partially through the control 308 by a stylus 110)([0052]);
based on the received single ink input's shape and location, interpreting the received ink input as an ink command (At the second stage 304, the computing device 102 has identified the activate gesture 114 from the inputs that were recognized from the first stage 302)([0053]); and
performing the interpreted ink command (In response to this identification, the computing device 102 may initiate an action to be performed that corresponds to the control 308)([0053]), wherein the particular location is proximate to a displayed control comprising a one-dimensional value-setting control for setting an index value, wherein the interpreted ink command specifies an index value that is based on the received single ink input (For example, a freeform line is illustrated in the first stage 702 as being drawn by the stylus 110, which indicates a number “8.” Responsive to this input, the gesture module 112 may determine that the freeform line is associated with the brightness control 708 ... At the second stage 704, a result of the level gesture is shown, which in this case is to set the brightness control to a level “8,”)([0072-0074]; Figure 7 – an exemplary embodiment of receiving an ink command (i.e. “8”) proximate to a control with a one dimensional value setting (i.e. brightness) and interpreting the command to specify the index value (i.e. “8”) is shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in further view of Jung et al. (US Publication 2014/0334732 A1) and Hanumara et al. (US Publication 2015/0100916 A1).
Regarding claim 1, Harris teaches a processor-based device, comprising: 
a processor (Device 2400 includes one or more processors 2410)([0149]); and
a memory having contents that cause the processor to (The program code can be stored in one or more computer readable memory devices)([0049]; program code is executed by a processor), in response to execution of an operating system by the processor:
cause to be displayed a control operable with mouse and/or keyboard input (The computing device 102 is illustrated as including an input module 104 ... the input module 104 may be configured to receive inputs from a keyboard, mouse … A control 308 is illustrated as a button that is displayed beneath the image 306 in the user interface)([0037-0051]);
receive ink input proximate to the displayed control (A line 310 is also illustrated as being drawn at least partially through the control 308 by a stylus 110)([0052]; Figure 3 reference element 302 – receiving ink input proximate to a control is shown);
interpret the received ink input as an ink command (At the second stage 304, the computing device 102 has identified the activate gesture 114 from the inputs that were recognized from the first stage 302)([0053]); and
operate the displayed control in accordance with the interpreted ink command (In response to this identification, the computing device 102 may initiate an action to be performed that corresponds to the control 308)([0053]; Figure 3 reference element 304 – operating the control in response to ink command is shown).
Harris differs from the claim in that Harris fails to teach the control is a date picker for selecting a date, the control presenting a plurality of dates arranged in rows corresponding to a week, the ink input indicates a date, and setting the date. However, a date picker control for selecting a date, the control presenting a plurality of dates arranged in rows corresponding to a week, receiving ink input that indicates a date, and setting the date is taught by Jung (the portable terminal device 100 may receive a handwriting image 2151 that draws a check or a circle in an area 1722 ... may visually distinguish a cell 2171, which overlaps with the check or the circle, as a recognized result of the handwriting image 2151 from other cells in the executed schedule management application)([0180]; Figure 21B - an exemplary embodiment of drawing a circle shape to select a date is shown). The examiner notes, Harris and Jung teach a system and method for operating a control based on gestural input. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ink input of Harris to include the receiving and setting of Jung such that the device interprets an ink input on a calendar display as selection of a date. One would be motivated to make such a combination to provide the advantage of giving a user a choice in how to enter in data selection (i.e. manual text enter or lassoing ink gesture). 
	The combination of Harris-Jung fails to teach the date indicated indicates a plurality of dates and setting the plurality of dates. However, indicating a plurality of dates and setting the plurality of dates is taught by Hanumara (In the illustrative autoscroll UI 116 of FIG. 2A, a calendar UI is shown. Such a calendar UI may be used to select a date, or range of dates, that may be passed as parameters ... In the example calendar UI of FIG. 2A and FIG. 2B, tapping the ‘15’ and dragging the user's hand 240 to the ‘1’ may be interpreted ... selecting a range of dates starting from Apr. 15, 2011 back to Apr. 1, 2011. The date range may subsequently be passed as a parameter to the associated calendar application)([0028-0034]). The examiner notes, Harris, Jung, and Hanumara teach a system and method for operating a control based on gestural input. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the ink input of Harris-Jung to include the indicating and setting of Hanumara such that the device receives an indication of a plurality of dates for setting. One would be motivated to make such a combination to provide the advantage of allowing a user to enter a range of dates though a singular ink command. 
	Regarding claim 8, Harris-Jung-Hanumara teach the device of claim 1, wherein the displayed control presents a plurality of dates arranged in rows each corresponding to a week (Jung - in operation 1730 of FIG. 17B, the portable terminal device 100 may receive the handwriting image 1731 that draws a horizontal line in the area 1722 of the handwriting input layer 1721)([0179]; Figure 17B – an exemplary display including a plurality of date arranged in rows corresponding to a week is shown), wherein the received ink input is a containing shape that contains the plurality of selected dates presented by the control (Hanumara - In the example calendar UI of FIG. 2A and FIG. 2B, tapping the ‘15’ and dragging the user's hand 240 to the ‘1’ may be interpreted ... selecting a range of dates starting from Apr. 15, 2011 back to Apr. 1, 2011. The date range may subsequently be passed as a parameter to the associated calendar application)([0034]; Figure 2B – an exemplary embodiment of a shape that includes a plurality of selected dates (i.e. range from April 15th to April 1st) is shown). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in further view of Deng et al. (US Publication 2016/0249043 A1).
Regarding claim 11, Harris teaches a computer-readable medium having contents configured to cause a computing system to:
cause to be displayed a control operable with mouse input (The computing device 102 is illustrated as including an input module 104 ... the input module 104 may be configured to receive inputs from a keyboard, mouse … A control 308 is illustrated as a button that is displayed beneath the image 306 in the user interface)([0037-0051]);
receive an ink command directed to the displayed control (A line 310 is also illustrated as being drawn at least partially through the control 308 by a stylus 110)([0052]; Figure 3 reference element 302 – receiving ink input proximate to a control is shown); and
operate the displayed control in accordance with the received ink command (In response to this identification, the computing device 102 may initiate an action to be performed that corresponds to the control 308)([0053]; Figure 3 reference element 304 – operating the control in response to ink command is shown).
Harris differs from the claim in that Harris fails to teach the input comprises hand drawn caret pointing in a selected direction and operate the display in the selected direction. However, inputting a hand drawn caret (i.e. v shape gesture) in a direction and operating a display in the direction is taught by Deng (The gesture information may include ... a V-shaped gesture ... hand movement trajectory information may present a precise positioning operation and/or a non-precise positioning operation ... so as to issue a command such as “page down/up”, “forward” and “backward”)([0036]; the examiner notes a v shaped includes a direction (i.e. “V” points downward) and is recognized to issue a command (e.g. “page down”)). The examiner notes, Harris and Deng teach a system and method for operating a control based on gestural input. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ink input of Harris to include the inputting and operating of Deng such that the device interprets a v shaped caret as controlling a display based on recognized gesture including direction. One would be motivated to make such a combination to provide the advantage of allowing a user to enter in additional types of gestures to control a device. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in further view of Soegiono (US Patent 9,459,794 B1).
Regarding claim 19, Harris teaches the method as claimed above, wherein a single ink command comprises a handwritten number to control a specific index time (For example, a freeform line is illustrated in the first stage 702 as being drawn by the stylus 110, which indicates a number “8.” … The gesture module 112 may also determine a value to be set by the freeform line, such as by using an ink analysis engine to determine which characters, if any, are drawn by the freeform line. This analysis may then serve as a basis to set the control)([0072-0073]). Harris differs from the claim in that Harris fails to teach the control is for setting a media playback index time, wherein the command jumps to a specific index time. However, handwritten ink input to control a media playback time, wherein the command jumps to a specific time is taught by Soegiono (In the illustrated example, the slider control 402 may be for controlling speaker volume, but numerous other controls may be similarly managed such as ... playback scrubbing … draws the number 29 on the display 108, as indicated at 412 to cause execution of the desired action, i.e., changing of the volume level. In response to recognizing the number 29 ...  cause the slider graphic element 404 to move to the indicated position on the slider control scale corresponding to 29, i.e., 29 percent on a scale of 0 to 100)(column 13 lines 10-38). The examiner notes, Harris and Soegiono teach a system and method for operating a control based on gestural input. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the controls of Harris to include the media playback control of Soegiono such that the method accepts ink input to control media playback. One would be motivated to make such a combination to provide the advantage of allowing a user to control additional settings though gestural input. 
Regarding claim 20, Harris teaches the method as claimed above, wherein input is a single ink stroke and the displayed control is a slider configured for setting a quantity, having a body extending (the controls are displayed as slider controls to set the values for the corresponding control ... the circle portion may be used to both set a value and also indicate a value at which the control is currently set ... a particular level (e.g., “8”) of a plurality of levels, e.g., 0 through 10 as illustrated in FIG. 7)([0071-0078]; Figure 7 – an exemplary slider control containing a body that extends from one end to another, a track having the end point values, and a handle being positioned on different points on the track is shown).
Harris differs from the claim in that Harris fails to teach the received ink input crosses the control’s body at a particular percentage distance from the first end to the second end, wherein the ink command specifies a value of quantity based on the percentage at which the ink crosses the control’s body. However, ink input which crosses (i.e. intersects) a control’s body at a particular percentage distance from a first end to a second end, wherein the ink command specifies a value of quantity based on the percentage at which the ink crosses the control’s body is taught by Soegiono (the user may draw a different mark, such as a vertical line, a checkmark, an X-mark, etc., at a desired location on the slider scale to which the user would like the slider element 404 to move)(column 13 lines 51-54). The examiner notes, Harris and Soegiono teach a system and method for operating a control based on gestural input. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ink input of Harris to include the body crossing of Soegiono such that the method interprets an ink input that crosses a body as a command to set control’s value. One would be motivated to make such a combination to provide the advantage of allowing a user to set a value though a simple non-alphanumeric gesture.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Harris, Dang, and in further view of Rosenberg (US Publication 2008/0084400 A1).
Regarding claim 21, Harris-Dang teach the computer-readable medium as applied above, wherein a single hand-drawn caret gesture is drawn with direction to control a user interface (Dang - The gesture information may include ... a V-shaped gesture ... hand movement trajectory information may present a precise positioning operation and/or a non-precise positioning operation ... so as to issue a command such as “page down/up”, “forward” and “backward”)([0036]). Harris-Dang differs from the claim in that Harris-Dang fails to teach the control is to activate a media player to resume playback of a media file. However, gestural input control to activate a media player to resume playback of a media file is taught by Rosenberg (The software program may include the specialized routines described herein for enabling the touch-gesture control of video media ...  The software routines running upon computer 200 may also be used to resume ... video media file in response to ... gesture imparted by the user)([0042]). The examiner notes, Harris, Dang, and Rosenberg teach a system and method for operating a control based on gestural input. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the controls of Harris to include the media player controlling of Rosenberg such that the medium accepts ink input to activate and resume playback of a media file. One would be motivated to make such a combination to provide the advantage of allowing a user to issue additional commands though gestural input.
The examiner notes the combination of Harris-Dang-Rosenberg not disclose expressly that the caret is pointing right. Instead, Harris-Dang-Rosenberg indicates the caret is pointing downward (Dang - The gesture information may include ... a V-shaped gesture)([0036]). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the caret pointing right because the applicant has not discloses that pointing right provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary .

Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1, 8, 11, and 21 have been considered but are moot in view of the new ground(s) of rejection.
Regarding claim 17, applicant argues Harris does not teach “receiving a single ink input at a particular location relative to a display region”, “based on the received single ink input's shape and location, interpreting the received ink input as an ink command”, and “performing the interpreted ink command, wherein the particular location is proximate to a displayed control comprising a one-dimensional value-setting control for setting an index value, wherein the interpreted ink command specifies an index value that is based on the received single ink input”; the examiner respectfully disagrees. 
“A line 310 is also illustrated as being drawn at least partially through the control 308 by a stylus 110” ([0052]), based on the received single ink input's shape and location, interpreting the received ink input as an ink command “At the second stage 304, the computing device 102 has identified the activate gesture 114 from the inputs that were recognized from the first stage 302” ([0053]), and performing the interpreted ink command “In response to this identification, the computing device 102 may initiate an action to be performed that corresponds to the control 308” ([0053]). In particular, Harris discloses of receiving single ink command (i.e. single stoke “8”) proximate to a control with a one dimensional value setting (i.e. brightness) and interpreting the command to specify the index value (i.e. “8”) “For example, a freeform line is illustrated in the first stage 702 as being drawn by the stylus 110, which indicates a number “8.” Responsive to this input, the gesture module 112 may determine that the freeform line is associated with the brightness control 708 ... At the second stage 704, a result of the level gesture is shown, which in this case is to set the brightness control to a level “8,”” ([0072-0074]; Figure 7 – an exemplary embodiment of controlling a control with a one dimensional value by receiving an ink command proximate to the control and interpreting the command to specify the index value is shown).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for gestural control of a device.
20050229117A1
20080046425A1
20110066984A1
20120030566A1
20130002801A1
20130227418A1
20150127403A1
20150248637A1
9021402B1
iOS tutorial 4: A basic media player
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGJIA PAN/Primary Examiner, Art Unit 2145